DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claims 1-4, 6-10, and 12-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fitzgerald et al. (U.S. 2016/0287937).
With regard to claim 1, Fitzgerald teaches a method of customization for an article of footwear ([0006] an apparatus for monitoring one or more athletic performance characteristic of a user, the apparatus including a sensing unit adapted to be attachable to a shoe of a user; [0048] article of footwear), comprising: 
 	receiving a selected family of article types ([0048] article of footwear); 
 	providing a set of article types according to the selected family of article types ([0048] article of footwear), wherein information related to the set of article types is graphically representing the set of article types within a graphical interface system of a customization system ([0089] The data measured by the sensors in or on the shoe(s) can be transmitted to a remote receiving system for recording and/or analysis…a visual display such as a graphical user interface (GUI)); 
 	receiving a user-selected article type from the set of article types ([0048] article of footwear; [0141] In one embodiment, a shoe may have one or more control elements embedded therein to adjust an element of the shoe);
 	determining whether the user-selected article type has reached a customized type limit ([0141] In one embodiment, a shoe may have one or more control elements embedded therein to adjust an element of the shoe; [0144] The sensor can include an array of sensor elements adapted to capture multi-axis force measurements over at least a portion of the sole of the foot/shoe at sufficient frequency to allow for the analysis of the variation in direction and magnitude of the force between the foot/shoe and the ground throughout a footstrike event and to identify performance characteristics of the footwear and/or the athlete wearing the footwear throughout the performance of an athletic movement or motion); and 
([0152] athlete comfort level data can be used to provide feedback to the athlete to identify when an athlete is working efficiently and is capable of pushing his/her limits of performance), the article of footwear corresponding to the user-selected article type ([0006] One aspect of the invention includes an apparatus for monitoring one or more athletic performance characteristic of a user, the apparatus including a sensing unit adapted to be attachable to a shoe of a user. The sensing unit includes a first sensor, such as a gyroscopic sensor, that is adapted to monitor a movement of a foot of the user while the user is in motion, a processor for determining a first performance characteristic of the user, such as a foot strike location of a foot of the user upon striking a ground surface, and a transmitter for transmitting a data package representative of the performance characteristic to a remote receiver; [0144]).

With regard to claim 2, the limitations are addressed above and Fitzgerald teaches further comprising: 
 	receiving a user availability preference related to the user-selected article type ([0110] compiled and/or averaged performance characteristic information can be communicated to the user upon the completion of a preset or user selected number of foot strikes, upon the completion of a preset or user selected distance travelled or time travelled, upon request from the user, and/or at the end of a run; [0133] the auditory, visual, and/or tactile signals associated with a specific foot strike position may be preset, or be selected by the user depending upon his/her particular preferences and the functionality of the RTF being used); and 
 	providing access to the user-selected article type based upon the user availability preference ([0110] compiled and/or averaged performance characteristic information can be communicated to the user upon the completion of a preset or user selected number of foot strikes, upon the completion of a preset or user selected distance travelled or time travelled, upon request from the user, and/or at the end of a run; [0133] the auditory, visual, and/or tactile signals associated with a specific foot strike position may be preset, or be selected by the user depending upon his/her particular preferences and the functionality of the RTF being used).

With regard to claim 3, the limitations are addressed above and Fitzgerald teaches wherein the information related to the set of article types is configured to be sent to a web browser ([0089] a visual display such as a graphical user interface (GUI)). 

With regard to claim 4, the limitations are addressed above and Fitzgerald teaches wherein the information related to the set of article types is configured to be sent to the graphical interface system running on a remote device ([0089] a remote user feedback element 335 for receiving the data, a storage unit 340 for storing raw and/or analyzed data, a communication element 345 (e.g., a visual display such as a graphical user interface (GUI)).

With regard to claim 6, the limitations are addressed above and Fitzgerald teaches wherein the selected family of article types have different insole geometries ([0009] The housing unit may be adapted to be releasably attachable to a sole and/or upper of the shoe of the user, or be fixedly attached to, or embedded within, an upper and/or sole of the shoe; [0071] The foot strike location (i.e., the location, on the sole of the foot, of initial impact with a ground surface during each step) can be extremely important in promoting a good running form; [0073] The sensor(s) may be integrally embedded within the shoe and, for example, within one or more portions of a sole (e.g., an outsole, midsole, or insole) of a shoe.  One or more sensors may also be integrally embedded within one or more portions of an upper of a shoe).

With regard to claim 7, Fitzgerald teaches a method of customization for an article of footwear ([0006] an apparatus for monitoring one or more athletic performance characteristic of a user, the apparatus including a sensing unit adapted to be attachable to a shoe of a user; [0048] article of footwear), comprising: 
 	receiving, using a graphical interface system of a customization system ([0089] The data measured by the sensors in or on the shoe(s) can be transmitted to a remote receiving system for recording and/or analysis…a visual display such as a graphical user interface (GUI)), a selected family of article types ([0048] article of footwear); 
 	providing a set of article types according to the selected family of article types ([0048] article of footwear), wherein information related to the set of article types is graphically representing the set of article types within the graphical interface system of the customization system ([0089] The data measured by the sensors in or on the shoe(s) can be transmitted to a remote receiving system for recording and/or analysis…a visual display such as a graphical user interface (GUI)); 
 	receiving a user-selected article type from the set of article types ([0048] article of footwear; [0141] In one embodiment, a shoe may have one or more control elements embedded therein to adjust an element of the shoe);
 	determining whether the user-selected article type has reached a customized type limit ([0141] In one embodiment, a shoe may have one or more control elements embedded therein to adjust an element of the shoe; [0144] The sensor can include an array of sensor elements adapted to capture multi-axis force measurements over at least a portion of the sole of the foot/shoe at sufficient frequency to allow for the analysis of the variation in direction and magnitude of the force between the foot/shoe and the ground throughout a footstrike event and to identify performance characteristics of the footwear and/or the athlete wearing the footwear throughout the performance of an athletic movement or motion); and 
([0152] athlete comfort level data can be used to provide feedback to the athlete to identify when an athlete is working efficiently and is capable of pushing his/her limits of performance), information about the article of footwear corresponding to the user-selected article type ([0006] One aspect of the invention includes an apparatus for monitoring one or more athletic performance characteristic of a user, the apparatus including a sensing unit adapted to be attachable to a shoe of a user. The sensing unit includes a first sensor, such as a gyroscopic sensor, that is adapted to monitor a movement of a foot of the user while the user is in motion, a processor for determining a first performance characteristic of the user, such as a foot strike location of a foot of the user upon striking a ground surface, and a transmitter for transmitting a data package representative of the performance characteristic to a remote receiver; [0144]).

With regard to claim 8, the method claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rational.

With regard to claim 9, the method claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rational.



With regard to claim 12, the limitations are addressed above and Fitzgerald teaches wherein the selected family of article types share a similar color scheme ([0133] Similarly, variations in the intensity or color and/or variations in the intensity of a vibration can be used to differentiate between different severities of a given foot strike event.  In one embodiment the auditory, visual, and/or tactile signals associated with a specific foot strike position may be preset, or be selected by the user depending upon his/her particular preferences and the functionality of the RTF being used).

With regard to claim 13, Fitzgerald teaches a method of customization for an article of footwear ([0006] an apparatus for monitoring one or more athletic performance characteristic of a user, the apparatus including a sensing unit adapted to be attachable to a shoe of a user; [0048] article of footwear), comprising: 
 	providing a set of article types ([0048] article of footwear), wherein information related to the set of article types is graphically representing the set of article types within a graphical interface system of a customization system ([0089] The data measured by the sensors in or on the shoe(s) can be transmitted to a remote receiving system for recording and/or analysis…a visual display such as a graphical user interface (GUI)); 
([0089] The data measured by the sensors in or on the shoe(s) can be transmitted to a remote receiving system for recording and/or analysis…a visual display such as a graphical user interface (GUI)), a user-selected article type from the set of article types ([0048] article of footwear); 
 	providing a group of variable article characteristics for the user-selected article type, each variable article characteristic in the group of variable article characteristics having a range of values ([0089] The data measured by the sensors in or on the shoe(s) can be transmitted to a remote receiving system for recording and/or analysis…a visual display such as a graphical user interface (GUI)); 
 	receiving information related to a user-selected article characteristic for at least one variable article characteristic in the group of variable article characteristics ([0048] article of footwear; [0141] In one embodiment, a shoe may have one or more control elements embedded therein to adjust an element of the shoe); 
 	determining whether the user-selected article characteristic has reached a customized type limit ([0141] In one embodiment, a shoe may have one or more control elements embedded therein to adjust an element of the shoe; [0144] The sensor can include an array of sensor elements adapted to capture multi-axis force measurements over at least a portion of the sole of the foot/shoe at sufficient frequency to allow for the analysis of the variation in direction and magnitude of the force between the foot/shoe and the ground throughout a footstrike event and to identify performance characteristics of the footwear and/or the athlete wearing the footwear throughout the performance of an athletic movement or motion); and 
 	communicating to a manufacturer, the information related to the article of footwear corresponding to the user-selected article type ([0006] One aspect of the invention includes an apparatus for monitoring one or more athletic performance characteristic of a user, the apparatus including a sensing unit adapted to be attachable to a shoe of a user. The sensing unit includes a first sensor, such as a gyroscopic sensor, that is adapted to monitor a movement of a foot of the user while the user is in motion, a processor for determining a first performance characteristic of the user, such as a foot strike location of a foot of the user upon striking a ground surface, and a transmitter for transmitting a data package representative of the performance characteristic to a remote receiver; [0144]).

With regard to claim 14, the method claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rational.

With regard to claim 15, the method claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rational.

With regard to claim 16, the method claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rational.






Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 5, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzgerald et al. (U.S. 2016/0287937) in view of Harvill et al. (U.S. 2010/0036753).
With regard to claim 5, the limitations are addressed above and Fitzgerald teaches wherein the information related to the set of article types is configured to be sent to the graphical interface system ([0089] a visual display such as a graphical user interface (GUI)). However, Fitzgerald does not specifically teach:
- 	running on a cell phone
Harvill teaches a product customization system in which a consumer can insert user content, such as a shoe, and view the customized product before purchasing [abstract]. Harvill also teaches that the customization can take place running on a cell phone ([0026] The system may include one or more consumer computing devices 102, (such as 102a, 102b, .  . . , 102n) wherein each computing device has at least one processing unit, memory, some persistent memory, some other memory, a display device and input/output devices (and each may be a personal computer, mobile device, cellular device, wireless email device, converged device such as a Treo or Blackberry and the like) that permit the consumer to interact with the consumer computing device as well as the system through an application, such as for example a known browser application, being executed by the consumer computing device). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the article of footwear taught by Fitzgerald, to have had customizations on a cell phone as taught by Harvill, to have achieved an article of customization for footwear on a mobile device.



With regard to claim 17, the method claim corresponds to  the method claim 5, respectively, and therefore is rejected with the same rational.




	Claim 18 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzgerald et al. (U.S. 2016/0287937) in view of Bentvelzen (U.S. 2008/0189194).
With regard to claim 18, the limitations are addressed above and Fitzgerald teaches wherein the at least one of the group of variable article characteristics in the group of variable article characteristics is a sole of the article of footwear (Fig. 7; [0009] The housing unit may be adapted to be releasably attachable to a sole and/or upper of the shoe of the user, or be fixedly attached to, or embedded within, an upper and/or sole of the shoe.  In one embodiment the housing unit is releasably attachable to at least one of a fastening portion (e.g., the lacing portion) of a shoe or a heel portion of the shoe; [0071] The foot strike location (i.e., the location, on the sole of the foot, of initial impact with a ground surface during each step) can be extremely important in promoting a good running form; [0073] The sensor(s) may be integrally embedded within the shoe and, for example, within one or more portions of a sole (e.g., an outsole, midsole, or insole) of a shoe; [0075] The various sensors 105 may be positioned within or above a sole 130 of the shoe 110 (e.g., within a cavity in the midsole of the shoe or in an insole place within the shoe) and/or be positioned within or on an upper 135 of a shoe 110). However, Fitzgerald does not specifically teach: 
- 	a height for a sole of the article of footwear
Bentvelzen teaches a system and method for customized fitting, building and selling of footwear ([abstract]). Bentvelzen also teaches a height for a sole of the article of footwear ([0036] The measuring devices 114 can collect different types of measurement data that may include the overall size and width of the foot, the width and height of the heel, the size and shape of the longitudinal and transverse arches, the size and width of the forefoot, angular orientation (i.e., the amount of supination or pronation); [0051] Footbeds 502 can have variable overall lengths, different longitudinally and transverse arch supports, variable heel support shapes, different forefoot dimensions, different wedge (e.g., height) profiles; [0054] the size of a heel counter 504 may vary in overall height as well as width.  The contour of the heel counter 504 can also vary to accommodate wide, narrow or average-shaped heels while maintaining a common exterior dimension). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the article of footwear taught by Fitzgerald, to have included the 




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171